Citation Nr: 1223525	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  10-11 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.  


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to February 2008 with additional service in the Army National Guard, to include a verified period of active duty for training (ACDUTRA) from August 1979 to February 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, in which the RO, in pertinent part, denied service connection for hypertension.  The RO also granted service connection and assigned an initial 10 percent rating for vitiligo.  

The Board notes that, in her March 2010 VA Form 9 (substantive appeal), the Veteran indicated that she had read the statement of the case (SOC) and was only appealing the issue of entitlement to a higher initial rating for vitiligo.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that the filing of a substantive appeal is not a jurisdictional requirement, that the filing of a timely substantive appeal may be waived, and that, where the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  In this case, there is no evidence that the RO closed the appeal regarding the claim for service connection for hypertension, and the RO certified this issue to the Board.  Accordingly, the filing of a timely substantive appeal as to this issue is waived.

In June 2011, the Board denied an initial rating in excess of 10 percent for vitiligo and remanded the claim for service connection for hypertension to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing the requested development, the AMC continued to deny the claim (as reflected in a March 2012 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Veteran has hypertension which existed prior to her period of active duty service from February 2004 to February 2008.  

3.  Competent medical evidence indicates that the Veteran's current hypertension was aggravated beyond its natural progression during her active duty service from February 2004 to February 2008.  


CONCLUSION OF LAW

Service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file and Virtual VA e-folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  


Factual Background and Analysis

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).   Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, including hypertension, if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.  In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Generally, a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity.  38 C.F.R. § 3.306(b).  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Id.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id.

The Veteran alleges that she has current hypertension which was aggravated by her period of active duty service from February 2004 to February 2008.  Specifically, in her September 2008 claim for service connection, she asserted that the stress of being called to active duty and the work she was performing caused her to continue to have high blood pressure.  

According to VA schedular guidelines, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater and isolated systolic hypertension means the systolic blood pressure is predominantly 160 or greater with diastolic pressure of less than 90.  See 38 C.F.R. § 4.104 Diagnostic Code 7101.

In this case, there is no entrance examination regarding the Veteran's period of active duty service from February 2004 to February 2008 of record.  Thus, the Veteran is not entitled to the presumption of soundness regarding this period of active duty service.  In Smith v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) stated that 38 U.S.C.A. § 1111 requires that there be an examination prior to entry into the period of service on which the claim is based.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  As no such examination is of record regarding the Veteran's period of active duty service from February 2004 to 
February 2008, the presumption of soundness does not attach.

Having determined that the Veteran is not entitled to the presumption of soundness regarding her period of active duty service from February 2004 to February 2008, the next question before the Board is whether her hypertension pre-existed this period of service.

Service treatment records from the Veteran's National Guard service, dated prior to her period of active duty from February 2004 to February 2008, reflect normotensive blood pressure readings until December 2003.  In a December 2002 annual medical certificate, the Veteran denied any current medical problems and did not report taking any current medications.  A December 2003 annual medical certificate reflects that the Veteran was taking Toprol.  She reported that she had hypertension which was well-controlled with Toprol (Metoprolol) and was found to be fully fit.  

A January 2003 VA treatment record reveals a blood pressure reading of 162/99.  The Veteran denied vision problems, syncope, dizziness, headaches, or other problems.  She was instructed to follow-up with her private physician.  

A medication list from the Betton Clinic reflects that the Veteran had been placed on Toprol XL 50 mg. and hydrochlorothiazide (HCTZ) 25 mg.  A February 2004 treatment record reflects that the Veteran's current medications were Toprol XL 50 mg.  Her blood pressure on that date was 170/100.  She was instructed to continue taking Toprol XL 50 mg. and to add Mavik for one week.  She returned for a blood pressure recheck on February 17, 2004, six days prior to her entrance into active duty.  Her current medications were recorded as Toprol XL 50 mg.  Blood pressure at that time was 160/102.  She was instructed to continue Toprol XL 50 mg. and to add HCTZ 25 mg.  In a letter composed on the same date, Dr. P.W. wrote that the Veteran had a diagnosis of high blood pressure and was on appropriate medication for control.  The physician stated that the Veteran was able to deploy with the National Guard.  

Based on the foregoing, the Board finds that the Veteran's hypertension pre-existed her period of service from February 2004 to February 2008.  As the Veteran's hypertension pre-existed her active duty service from February 2004 to February 2008, in order for service connection to be warranted, her hypertension must have been aggravated during this period of service.  

Treatment records from the Betton Clinic, dated during the Veteran's period of active duty service from February 2004 to February 2008 include a May 2004 treatment record noting a history of blood pressure of 104/69 and 120/70.  Blood pressure on the date of treatment was 140/100.  In January 2005, blood pressure was 120/90.  In December 2005, blood pressure was 100/64.  In December 2006, blood pressure was 116/80.  In March 2007, blood pressure was 130/80.  The Veteran was instructed to discontinue Toprol XL, but to continue HCTZ 25 mg.  Blood pressure on February 8, 2008, ten days prior to the Veteran's separation from active duty service, was 122/90

Service treatment records from the Veteran's period of active duty service from February 2004 to February 2008 reflect that the Veteran was found to be deployable on a March 2004 pre-deployment health assessment.  Blood pressure was recorded as 106/70 in April 2004.  In a May 2004 health questionnaire, the Veteran reported high blood pressure for one year and stated that she had been taking Toprol for one year.  In a September 2005 Report of Medical History, the Veteran reported that she had high blood pressure.  The examiner noted that the Veteran had had hypertension for one to two years which was controlled.  Blood pressure was recorded as 130/70.  Blood pressure was recorded as 130/88 in April 2006.  This treatment record reflects that the Veteran's current medications included Toprol.  In April 2007, blood pressure was recorded as 134/87.  In an August 2007 health questionnaire, the Veteran indicated that she was currently taking Toprol.  During treatment in November 2007, the Veteran's blood pressure was 148/92.  She complained of head and neck pain starting the prior evening, and added that she thought her blood pressure might be elevated and questioned whether her blood pressure might be causing her headache.  The assessment following examination was cervicalgia and hypertension.  The physician advised the Veteran that pain could cause an elevation in blood pressure and that she needed to recheck her blood pressure when not in pain.  In a February 2008 Report of Medical Assessment, the Veteran reported that, since her last medical assessment, she had missed duty for more than three days due to hypertension, and was currently taking Toprol and water pills.  The examiner noted that the Veteran had persistent hypertension.  A February 2008 post-deployment health assessment also noted that the Veteran had hypertension.  

A record of treatment from Betton Clinic, dated in September 2008, reveals blood pressure of 130/110.  The Veteran was to continue taking Toprol XL and HCTZ.  

During an October 2008 VA General Medical examination, the Veteran gave a four year history of hypertension.  She denied any current symptoms of hypertension, such as breathlessness, chest pain, or loss of endurance.  She reported taking Toprol 25 mg. and HCTZ 25 mg. with good success.  Three blood pressure readings were taken, revealing blood pressures of 124/82, 117/79, and 116/82.  The pertinent impression was hypertension, good control.  

During private treatment later in October 2008, blood pressure was recorded as 120/90.  Blood pressure was recorded as 130/82 in January 2009.  

In August 2011, the Veteran was afforded a VA examination to obtain a medical opinion regarding whether her hypertension was aggravated during her period of service from February 2004 to February 2008.  

The examiner noted that the Veteran was diagnosed with hypertension by Dr. N.B. in late 2003 or early 2004.  The Veteran reported that the symptom which she had brought to her physician's attention was a headache, as she had never experienced headaches prior to that time; thus, she sought medical attention.  She was started on Metoprolol; however, this medication failed to control her blood pressure, so combination medication of Metoprolol/HCTZ in a dose of 50 mg./25 mg. was initiated.  He noted that Amlodipine 5 mg. was later added, and the Veteran had had no problems with blood pressure control since.  The Veteran denied side effects of her hypertensive medications.  She also reported that she had not had other complications of hypertension.  

On examination, blood pressure was 119/79, 117/83, 118/79, and 120/80.  The examiner noted that he had reviewed the Veteran's claims file, and stated that it contained ample documentation of the presence of hypertension existing during her service career.  The Veteran asserted that her hypertension was aggravated by stress from active duty, stress from being sent to another city (Fort Worth), and stress of having vitiligo.  The examiner opined that it was at least as likely as not that the Veteran's hypertension was permanently aggravated by her active duty service during the period from February 2004 to February 2008 and that the aggravation was beyond the usual natural progression of hypertension.  

The August 2011 VA examiner's opinion indicates that the Veteran's hypertension was permanently aggravated beyond its natural progression during her active duty service from February 2004 to February 2008.  The Board has considered that the examiner did not provide a rationale for his opinion; however, it appears to be based on the Veteran's reports of stress during her period of active duty service and the findings of hypertension during this period of service.  The Board notes that the Veteran is competent to describe feeling stressed during service, and the Board finds her reports to be credible.  In this regard, the Board notes that the Veteran is service-connected for vitiligo and, in her March 2010 VA Form 9 (substantive appeal), she indicated that the de-pigmentation of her skin started spreading rapidly because active duty was physically and emotionally stressful.  

Additionally, the above-discussed medical evidence reflects that the Veteran had hypertensive blood pressure readings at the beginning of her period of active duty service from February 2004 to February 2008.  In this regard, while blood pressure was normotensive at 106/70 in April 2004, blood pressure was 140/100 in May 2004 and 120/90 in January 2005.  Thereafter, she had several normotensive blood pressure readings, specifically, in September 2005 (at which time her hypertension was described as controlled), December 2005, April 2006, December 2006, March 2007, and April 2007.  Despite this period of normotensive blood pressure readings, she again had hypertensive blood pressure readings in November 2007 and February 2008.  Additionally, while Toprol was discontinued in March 2007, the record indicates that it was restarted during her period of active duty service, as she reported in August 2007 and February 2008 that she was taking Toprol.   

The fact that the Veteran's blood pressure readings went from hypertensive to normotensive and back to hypertensive during her period of active duty service from February 2004 to February 2008 is consistent with the August 2011 VA examiner's opinion that the Veteran's hypertension was aggravated during this period of service.  A finding of in-service aggravation is further supported by the fact that one of her blood pressure medications, Toprol, was discontinued but was then restarted during this period of service.  

There is no contradictory medical opinion or other evidence of record which shows that the Veteran's hypertension was not permanently aggravated by her period of active duty service from February 2004 to February 2008.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for hypertension is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


